226 F.2d 407
55-2 USTC  P 11,567
Spencer GRANT, Executor of the Last Will and Testament ofBlanche Kelleher Grant, Deceased, Appellant and Appellee,v.James G. SMYTH, Former Collector of Internal Revenue,Appellee and Appellant.
No. 14549.
United States Court of Appeals Ninth Circuit.
Oct. 25, 1955.

Henry V. Colby, Edgar T. Zook, McKeon & Colby, San Francisco, Cal., for appellant.
H. Brian Holland, Asst. Atty. Gen., Robert N. Anderson, Morton K. Rothschild, Ellis N. Slack, Sp. Asst. to Atty.  Gen., Lloyd H. Burke, U.S. Atty., George A. Blackstone, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before LEMMON, FEE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
Agreeing with both the views and the language of District Judge Hamlin, we adopt as our own both the reasoning and the language of the opinion below, 123 F.Supp. 771.


2
The judgment is affirmed.